       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 1 of 8




 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2   Jason J. Kennedy (California Bar No. 265391)
     KRAW LAW GROUP, APC
 3
     605 Ellis Street, Suite 200
 4   Mountain View, California 94043
     Telephone: 650-314-7800
 5   Facsimile: 650-314-7899
     gkraw@kraw.com
 6   kmcdonough@kraw.com
 7   jkennedy@kraw.com

 8   Attorneys for Plaintiff:
     Board of Trustees of the U.A. Local No. 159 Health and Welfare Trust Fund;
 9   Board of Trustees of the U.A. Local No. 159 Pension Trust Fund; Board of
     Trustees of the U.A. Local No. 159 Defined Contribution Plan; Board of
10   Trustees of the U.A. Local No. 159 Journeyman and Apprentice Training
     Trust Fund; Board of Trustees of the Trico Pipes Labor-Management
11   Cooperation Committee Trust Fund;

12   U.A. Local No. 159 Health and Welfare Trust Fund; U.A. Local No. 159
     Pension Trust Fund; U.A. Local No. 159 Defined Contribution Plan; U.A.
13   Local No. 159 Journeyman and Apprentice Training Trust Fund; Trico Pipes
     Labor-Management Cooperation Committee Trust Fund;
14
     U.A. Local No. 159
15
                        IN THE UNITED STATES DISTRICT COURT
16
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                             SAN FRANCISCO DIVISION

18
     BOARD OF TRUSTEES OF THE U.A.        Case No.:
19   LOCAL NO. 159 HEALTH AND WELFARE
     TRUST FUND; BOARD OF TRUSTEES OF     COMPLAINT FOR DELINQUENCIES
20   THE U.A. LOCAL NO. 159 PENSION TRUST PURSUANT TO AUDIT
     FUND; BOARD OF TRUSTEES OF THE U.A.
21   LOCAL NO. 159 DEFINED CONTRIBUTION
22   PLAN; BOARD OF TRUSTEES OF THE U.A.
     LOCAL NO. 159 JOURNEYMAN AND
23   APPRENTICE TRAINING TRUST FUND;
     BOARD OF TRUSTEES OF THE TRICO
24   PIPES LABOR-MANAGEMENT
     COOPERATION COMMITTEE TRUST
25   FUND,
26
                   And,
27
     U.A. LOCAL NO. 159 HEALTH AND
28   WELFARE TRUST FUND; U.A. LOCAL NO.

                                          COMPLAINT – 1
                                    CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 2 of 8




     159 PENSION TRUST FUND; U.A. LOCAL
 1
     NO. 159 DEFINED CONTRIBUTION PLAN;
 2   U.A. LOCAL NO. 159 JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND;
 3   TRICO PIPES LABOR-MANAGEMENT
     COOPERATION COMMITTEE TRUST
 4   FUND,
 5
                   And,
 6
     U.A. LOCAL NO. 159,
 7
                     Plaintiffs,
 8
            v.
 9
     R.E. MILANO PLUMBING CORPORATION,
10
11                   Defendant.

12
13
14          1.     This action has been brought in an effort to collect unpaid contributions owed to
15   the Plaintiffs BOARD OF TRUSTEES OF THE U.A. LOCAL NO. 159 HEALTH AND
16   WELFARE TRUST FUND, BOARD OF TRUSTEES OF THE U.A. LOCAL NO. 159
17   PENSION TRUST FUND, BOARD OF TRUSTEES OF THE U.A. LOCAL NO. 159 DEFINED
18   CONTRIBUTION PLAN, BOARD OF TRUSTEES OF THE U.A. LOCAL NO. 159
19   JOURNEYMAN AND APPRENTICE TRAINING TRUST FUND; BOARD OF TRUSTEES
20   OF THE TRICO PIPES LABOR-MANAGEMENT COOPERATION COMMITTEE TRUST
21   FUND (hereinafter referred to as “Boards of Trustees”), and U.A. LOCAL NO. 159 HEALTH
22   AND WELFARE TRUST FUND, U.A. LOCAL NO. 159 PENSION TRUST FUND, U.A.
23   LOCAL NO. 159 DEFINED CONTRIBUTION PLAN, U.A. LOCAL NO. 159 JOURNEYMAN
24   AND APPRENTICE TRAINING TRUST FUND; (hereafter “ERISA Trust Funds”), TRICO
25   PIPES LABOR-MANAGEMENT COOPERATION COMMITTEE TRUST FUND (hereinafter
26   collectively with the ERISA Trust Funds, the “Trust Funds”), and U.A. LOCAL NO. 159 (the
27   “Union”) (all collectively, “Plaintiffs”). This action arises under Section 502 of the Employee
28   Retirement Income Security Act of 1974, as amended (“ERISA”) 29 U.S.C. § 1001, et seq., under

                                           COMPLAINT – 2
                                     CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 3 of 8




 1   sections 1132 and 1145. This action also arises under Section 301 of the Labor Management
 2   Relations Act of 1947 (“LMRA”), 29 U.S.C. § 185.
 3                                   JURISDICTION AND VENUE
 4          2.      The Court has jurisdiction of this action under the terms of Section 502(a), (e) and
 5   (g) of ERISA, 29 U.S.C. §1132(a), (e) and (g), 29 U.S.C. §185(c), and 28 U.S.C. § 1331.
 6          3.      This Court has venue over this action pursuant to Section 502(e)(2) of ERISA, 29
 7   U.S.C. §1132(e)(2), in that this is the district where the Trust Funds are administered and where
 8   the breaches described herein took place.
 9                                 INTRADISTRICT ASSIGNMENT
10          4.      In accordance with Civil L.R. 3-2(c), assignment to the San Francisco Division or
11   the Oakland Division of the United States District Court for the Northern District of California is
12   appropriate because the Trust Funds are administered in Alameda County, California, the Union
13   is located in Contra Costa County, and Defendant R.E. Milano Plumbing Corporation’s principal
14   place of business is also Contra Costa County.
15                                               PARTIES
16          5.      The Trust Funds are labor-management          trust funds created and maintained
17   pursuant to Section 302(c) of the LMRA, 29 U.S.C. § 186(c).
18          6.      The ERISA Trust Funds are employee benefit plans within the meaning of
19   Sections 3(1), 3(2), and 3(3) of ERISA, 29 U.S.C. §1002 (1), (2), and (3), and are maintained for
20   the purpose of providing retirement, health and welfare, and related benefits to eligible
21   participants. The ERISA Trust Funds receive contributions from numerous employers pursuant
22   to a collective bargaining agreement between employers and the United Association of
23   Journeymen & Apprentices of the Plumbing and Pipefitting Industry of the United States and
24   Canada, AFL-CIO (herein after “U.A. Local No. 159” or “Union”), and therefore, are
25   multiemployer plans under Section 3(37) of ERISA, 29 U.S.C. § 1002(37), and 29 U.S.C. §
26   1301(a)(3). The Boards of Trustees of the ERISA Trust Funds fiduciaries within the meaning of
27   Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).
28

                                             COMPLAINT – 3
                                       CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 4 of 8




 1          7.      The Trust Funds and Boards of Trustees maintain their principal place of business
 2   at 4160 Dublin Blvd., Suite 400, Dublin, California 94568.
 3          8.      The Union is a labor organization as the term is defined by the National Labor
 4   Relations Act (“NLRA”), 29 U.S.C. § 152(5), and is the bargaining representative of employees
 5   in the plumbing, pipe-fitting, or refrigeration fitting industries within Contra Costa County under
 6   the NLRA, 29 U.S.C. § 159(a).
 7          9.      The Union maintains its principal place of business at 1308 Roman Way,
 8   Martinez, California, 94553.
 9          10.     The Boards of Trustees, as fiduciaries of the ERISA Trust Funds, bring this action
10   on behalf of the ERISA Trust Funds and the funds’ participants and beneficiaries to recover
11   delinquent contributions, pursuant to Section 502 of ERISA, 29 U.S.C. § 1132. Also pursuant to
12   Section 502 of ERISA, 29 U.S.C. § 1132, the ERISA Trust Funds bring this action on behalf of
13   themselves and on behalf of participants and beneficiaries in the ERISA Trust Funds to recover
14   benefits due. Likewise, the Union brings this action on behalf of bargaining unit employees to
15   recover benefits due, pursuant to Section 301 of the LMRA, 29 U.S.C. § 185.
16          11.     Defendant R.E. Milano Plumbing Corporation (hereinafter referred to as “R.E.
17   Milano” or “Defendant”) is, upon information and belief, a corporation existing under the laws
18   of the State of California. Defendant is an employer in an industry affecting commerce within
19   the meaning of Sections 3(5), 3(11), and 3(12) of ERISA, 29 U.S.C. § 1002(5), (11), and (12),
20   and Section 2(2) of the LMRA, 29 U.S.C. § 152(5).
21          12.     Defendant’s principal place of business is 280 Arthur Road, Suite B, Martinez,
22   California 94553.
23          13.     Defendant is a signatory employer to a collective bargaining agreement entitled
24   the Master Labor Agreement (“MLA”) which provides for payment of contributions to the Trust
25   Funds. The MLA is between the U.A. Local 159 and Northern California Mechanical Contractors
26   Association (NCMCA) Plumbing-Heating-Cooling Contractors Association of the Greater Bay
27   Area Inc. (GBA) and the Industrial Contractor UMIC, Inc. (UMIC). The MLA binds Defendant
28

                                             COMPLAINT – 4
                                       CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 5 of 8




 1   to the provisions of the respective Trust Agreements for the Pension, Defined Contribution, and
 2   Health and Welfare Funds (“Trust Agreements”) that created the Trust Funds.
 3                                    FACTUAL ALLEGATIONS
 4           14.     Defendant entered into the MLA with the Union. The MLA established the terms
 5   and conditions of employment for plumbing and pipe-fitting workers employed by the Defendant,
 6   R.E. Milano Plumbing Corporation.
 7           15.     Defendant is required to make contributions to the Trust Funds for each hour
 8   worked by its bargaining unit employees at the rate and in the manner specified in the MLA and
 9   Trust Agreements.
10           16.     A signatory employer to the MLA is required, under the agreement, to file a
11   monthly report with the Trust Funds showing hours worked and contributions due. Even if no
12   employees worked in a particular month, employers are still responsible for filing a report stating
13   that to be the case.
14           17.     Prompt payments of contributions are expected to be made each month by the
15   employers in accordance with the Trust Funds’ respective Trust Agreements. Contribution
16   payments which are not paid on or before the twentieth (20th) day of the month for the work
17   performed in the prior month are deemed delinquent.
18           18.     Under the terms of the Trust Agreements, an employer who fails to make timely
19   contributions to the Trust Funds for employee fringe benefits is liable to the Trust Funds for all
20   unpaid contributions, plus liquidated damages on the unpaid principal, interest, and attorney’s
21   fees and collection costs. See also, 29 U.S.C. §1132(g).
22           19.     Under the terms of the Trust Agreements, the Boards of Trustees are authorized to
23   conduct audits of contributing employers’ books and records to ensure compliance with the
24   contributing employer’s duties and responsibilities under the MLA and the Trust Agreements.
25           20.     On or about December 30 ,2019, an auditor engaged by the Boards of Trustees to
26   conduct such audits (the “Auditor”) completed an audit of R.E. Milano for the period of April 1,
27   2017 through June 30, 2019. Such audit detailed that R.E. Milano owed contributions in the
28   amount of $237,859.03, liquidated damages in the amount of $23,785.96, interest in the amount

                                             COMPLAINT – 5
                                       CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 6 of 8




 1   of $40, 622.15, and an audit testing fee of $15,798.08, for a total of $318,065.22. Such
 2   contributions were due for more than ten bargaining unit employees (the “Audit”).
 3            21.      Plaintiffs’ Auditor notified R.E. Milano of the Audit results in a letter dated
 4   December 30, 2019 and provided an opportunity to comment or respond. Absent a response, the
 5   Audit became final as of March 11, 2020.
 6            22.      On March 16, 2020, the Trust Funds emailed Robert Romeo, CEO of R.E. Milano
 7   Plumbing Corporation regarding the Audit finding.
 8            23.      On the same day, Mr. Romeo responded to the Trust Funds by email stating that
 9   he disagreed with the audit results, but failed to identify any specific audit item with which he
10   found error and failed to provide and supporting documentation for his claim.
11            24.      On September 23, 2020, the Benefits Funds sent R.E. Milano a demand letter for
12   the delinquencies found owed as a result of the Audit. This letter provided Defendant until
13   October 13, 2020 to pay or submit documentation to support, in detail, Defendant’s allegation of
14   the Audit’s inaccuracy.
15            25.      Defendant did not respond by the October 13, 2020 deadline.
16            26.      On November 25, 2020 by first class and certified mail, Plaintiffs’ Counsel also
17   notified Defendant of its failure to pay the required contributions found owed as a result of the
18   Audit.
19            27.      To date, Defendant has made no further response to the demands and has not paid
20   its delinquent contributions, or related liquidated damages and interest.
21                                      STATEMENT OF CLAIM(S)
22                                                 COUNT I
23    (BROUGHT BY PLAINTIFF ERISA TRUST FUNDS AND BOARDS OF TRUSTEES)
24                                Failure to Make Required Contributions
25                  in violation of the Employee Retirement Income Security Act of 1974
26                                            (29 U.S.C. § 1145)
27            28.      Plaintiffs hereby incorporate by reference each allegation contained in
28   Paragraphs 1 through 27 as fully set forth herein.

                                               COMPLAINT – 6
                                         CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 7 of 8




 1           29.     This is an action to collect unpaid contributions found owing to multi-employer
 2   benefit plans pursuant to the terms of the MLA and the Trust Agreements.
 3           30.     Defendant’s failure to pay contributions constitute a failure of an employer to
 4   make contractually required contributions to a multi-employer plan, pursuant to Section 515 of
 5   ERISA, 29 U.S.C. §1145.
 6           31.     Plaintiffs are entitled to judgment for all unpaid contributions, in the amount of at
 7   least $237,859.03, liquidated damages in the amount of at least $23,785.96, interest in the amount
 8   of at least $40, 622.15, and an audit testing fee of $15,798.08, for a total of at least $318,065.22,
 9   pursuant to 29 U.S.C. §1132(g)(2).
10                                               COUNT II
11   (BROUGHT BY THE UNION, THE TRUST FUNDS AND THE BOARDS OF TRUSTEES)
12                 Breach of a Collective Bargaining Agreement and Trust Agreements
13                                            (29 U.S.C. § 185)
14           32.     Plaintiffs hereby incorporate by reference each allegation contained in Paragraphs
15   1-31 as fully set forth herein.
16           33.     Defendant is signatory to the MLA with the Union and, through it, the related Trust
17   Agreements. Defendant R.E. Milano breached these agreements by failing to pay fringe benefits
18   for covered employees. Pursuant to 29 U.S.C. § 185, Plaintiffs may sue to enforce payments for
19   contributions owed under collective bargaining agreements.
20           34.     As remedy for the breach, Plaintiffs are entitled to judgment for all unpaid
21   contributions, in the amount of at least $237,859.03, liquidated damages in the amount of at least
22   $23,785.96, interest in the amount of at least $40,622.15, and an audit testing fee of $15,798.08,
23   for a total of at least $318,065.22, plus reasonable attorney’s fees and costs.
24                                                PRAYER
25           WHEREFORE, Plaintiffs respectfully request this Court:
26           A.      Enter a judgment declaring that R.E. Milano has a contractual obligation to make
27                   payments to the Trust Funds (a) requiring contributions to fund benefits in an
28                   amount of least $237,859.03 or such other amount to be proven at trial; (b)

                                              COMPLAINT – 7
                                        CASE NO.:
       Case 4:21-cv-01071-YGR Document 1 Filed 02/11/21 Page 8 of 8




 1                requiring liquidated damages in the amount of at least $23,785.96, (c) interest
 2                payments in the amount of at least $40, 622.15; (d) an audit testing fee of
 3                $15,798.08 and (e) requiring the payment of reasonable attorneys’ fees and costs
 4                of litigation, all pursuant to the Master Labor Agreement, the Trust Agreements
 5                and ERISA.
 6         B.     Other such legal and equitable relief as the Court may deem just and equitable.
 7
 8   Dated:02/11/2021                                  KRAW LAW GROUP
 9
                                                     By: /s/ Jason J. Kennedy
10                                                      JASON J. KENNEDY
                                                       Counsel for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          COMPLAINT – 8
                                    CASE NO.:
